Response to Amendment
1.	Regarding claim 1, applicant has amended claims 1 by incorporating with limitations of original claims 2 and 3. Applicant further argues that the cited references do not disclose the new limitations of amended claim 1. 
2.	First of all, the original claims 2 and 3 respectively depended on claim 1. In another word, the original claims 2 and 3  did not depend on each other. Furthermore, applicant changed the limitation “a light sensing element” of claim 1 to “a plurality of light emitting elements”. Applicant’s amendment changed the claim scope and raised new issues, which would require further consideration and/or search. 
3.	Moreover, Smith in view of Cho teaches the amended claim 1. Specifically, Regarding claim 1, Smith (e.g., Fig. 9B) discloses a fingerprint identification panel comprising an encapsulation layer (cover layer 412), a light emitting element (light emitting element 430), a light sensing element (optical sensor 480) and a dielectric layer (inner layer 420), the dielectric layer 420 is between the encapsulation layer 412 and the light sensing element 480 and in direct contact with the encapsulation layer 412 and the light sensing element 480. Smith (e.g., Fig. 9B) further discloses the encapsulation layer 412 has a refractive index between 1.5 and 1.7 and the dielectric layer 420 has a refractive index between 1.3 and 1.4 ([0065]); therefore, the encapsulation layer 412 enables light emitted from the light emitting element 430 to be totally reflected in the encapsulation layer 412, and the dielectric layer 420 enables light totally reflected by the encapsulation layer 412 to be received by the light sensing element 480 after passing through the dielectric layer 420.
Smith (e.g., Fig. 9B) discloses the fingerprint identification panel comprising at least one light emitting element 430, but does not disclose comprising a plurality of light emitting elements. However, Cho (e.g., Fig. 7) discloses a fingerprint identification panel similar to that disclosed by Smith, comprising an encapsulation layer (cover layer 161), a dielectric layer (optical adhesive layer 163), a light sensing element (optical fingerprint sensor 180), and a plurality of light emitting elements (e.g., light emitting elements 300_1, 300_2, 300_3). According to claim 1, “the effective radiation range is defined by a first light and a second light emitted from the plurality of light emitting elements, an incident angle of the first light transmitted from the encapsulation layer toward air is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the air, and an incident angle of the second light transmitted from the encapsulation layer toward the dielectric layer is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the dielectric layer”. Cho (e.g., Figs. 5, 7, 9 and [0116]) discloses the refractive index of the encapsulation layer 161 is n1=1.55, the refractive index of the dielectric layer 163 is n2=1.4, and the refractive index of the air layer is n0=1; therefore, a critical angle at which total reflection occurs at an interface between the encapsulation layer 161 and the air is equal to 40.2°, corresponding to an incident angle of a first light transmitted from the encapsulation layer 161 toward air, a critical angle at which total reflection occurs at an interface between the encapsulation layer 161 and the dielectric layer 163 is equal to 65°, corresponding to an incident angle of a second light transmitted from the encapsulation layer 161 toward the dielectric layer 163 or an reflection angle at an interface between the encapsulation layer 161 and the air, the first light and the second light define the effective radiation range as claimed. Therefore, the plurality of light emitting elements 300_1, 300_2, 300_3 are positioned such that effective radiation ranges of light emitted from the plurality of light emitting elements 300_1, 300_2, 300_3 on the light sensing element 180 do not overlap with each other.
4.	Regarding claim 16, the amendments of claim 16 has changed claim scope and raised new issues, which would require further consideration and/or search. In addition, Smith in view of Cho teaches the amended claim 16 for the same reasons above.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691